Citation Nr: 1450507	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to a service connected mid and low back disability.

2.  Entitlement to a rating in excess of 10 percent for a mid and low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1988 to March 1992.  The appeal seeking service connection for a neck disability is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the St. Louis, Missouri Department of Veteran Affairs (VA) Regional Office (RO).  The appeal seeking an increased rating for a mid and low back disability is from a July 2010 rating decision that, in part, continued a 10 percent rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Pertinent postservice treatment records appear to be outstanding.  The record suggests the Veteran receives ongoing VA treatment for his neck and back; the most recent records of such treatment in the record are dated in May 2012.  As any outstanding records of VA treatment may contain pertinent information and are constructively of record, they must be secured.

Furthermore, it appears that the Veteran had some Reserve service following his active duty service.  Reports of periodic examinations conducted in connection with such service may well contain pertinent information, are of record, and must be secured.

The Veteran was afforded VA examinations to evaluate his neck and back in March 2012.  On the neck examination, the examiner opined that the Veteran's current cervical spine degenerative disc disease (DDD) is not related to his service connected back disability, but is more likely due to wear and tear and his work as a heavy equipment operator.  The Veteran has reported working as a heavy equipment operator both during and after service, and his DD-214 indicates his military occupational specialty was as an F-14 system aircraft organizations maintenance technician.  The opinion does not explain the rationale for dissociating the neck disability from work activities in service, but attributing it to postservice occupational duties.  Moreover, the Veteran has advanced a secondary service connection theory of entitlement (that his low back disability aggravated his neck disability) that was not addressed on March 2012 VA examination.  Accordingly, a new examination is needed.

Regarding the claim for an increased rating for low back disability, the Veteran has alleged that, following his most recent VA examination to assess the disability, his back range of motion has become much more restricted (he cannot bend without experiencing knife-like pain).  He alleges that VA examiners pushed him beyond his pain threshold.  Notably, the reports of examinations in the record do not indicate whether the ranges of motion recorded were for active or passive motion.  A contemporaneous examination that resolves these matters is necessary.

The case is REMANDED for the following:

1. The AOJ must secure for the record any outstanding STRs (periodic examination reports) from the Veteran's Reserve service.  If no such records exist, it should be so noted for the record.

2. The AOJ should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for his neck and back disabilities since his discharge from active duty, and to provide the releases needed for VA to obtain records of any such private evaluations and/or treatment.  The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment identified (i.e., records of which are not already in the record).  The AOJ should specifically secure for the record updated complete clinical records of all VA evaluations and/or treatment the Veteran has received for his neck and back since May 2012.
3. Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his neck disability and the current severity of his low back disability.  The entire record must be reviewed, and any tests or studies deemed indicated should be conducted.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

a. Please identify, by diagnosis, each neck disability entity found.

b. Identify the likely etiology for each neck disability diagnosed; specifically, is it at least as likely as not (a 50 % or better probability) that such disability is related to the Veteran's active duty service/activities therein.  If the disability is instead related to postservice occupational duties (see the March 2012 VA examiner's opinion), explain the basis for dissociating it from similar duties during service.   

c. Regarding each neck disability diagnosed, please indicate whether it is at least as likely as not (a 50 % or better probability) that such was caused or aggravated (the opinion must encompass the concept of aggravation) by the Veteran's service connected low back disability.

d. Assess the severity of the Veteran's low back disability.  Describe all findings, including ranges of motion (with notation of all additional limitations due to pain, weakness, use, and any other such factors).  Identify and note the severity of any related neurological symptoms.  Note the duration and frequency of any periods of bedrest prescribed by a physician.

All opinions must include rationale.

4. The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

